DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                       Response to Amendment

	The amendment filed 09/28/2022 has been entered.  As directed, claims 1 have been amended, no claim have been canceled or added. Thus claims 1-15 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 07/12/2022. 

	Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 recites “means of a generative method”; In specification, page.3, para.0009, “A generative method is a method in which an object is created by depositing material, especially by depositing material in layers”; For examination purposes, the limitation “a generative method” is being interpreted as “depositing material in layers”, and equivalents thereof.
Claim 1 recites “an orienting aid to facilitate a relative orienting of the first component with the second component”; in specification, page.4, para.0010; “it may be provided that the joining part is created such that the joining part has an orienting aid, which facilitates a relative orienting of the first component with the second component. The orienting aid may be designed, for example, as a spacer, so that the first component and the second component have a given spacing from each other during and after being joined together.” For examination purposes, the limitation “an orienting aid” is being interpreted as “spacer”, and equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-7,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht US 20150021379 in view of Pedersen US 20130270229.

Albrecht teaches:

1. A method for joining a first component to a second component (fig.7, 16 – first working piece, 14 – second working piece; page.7,para.0045; The additive manufacturing system 10 (fig.1) may form the part 12 (e.g., printed fastener) by layering micro-deposits 21 to build up (e.g., print) the one or more anchoring materials 22 through the second material 16 in the direction shown by arrow 109), the method comprising the acts of: 
	providing a first component (fig.7, 16; steel) with a first joining part receiving section (fig.7;107, first recess); 
	creating a joining part (fig.7, 12 – part) on and/or in the first joining part receiving section (fig.7;107, part 12 in the first recess of first component) by means of a generative method (page.7,para.0045; The additive manufacturing system 10 (fig.1) may form the part 12 (e.g., printed fastener) by layering micro-deposits 21 to build up (e.g., print) the one or more anchoring materials 22 through the second material 16 in the direction shown by arrow 109 – deposition by welding), wherein the joining part (fig.7, 12 – part) comprises 
	providing a second component (fig.7,14; aluminum) with a second joining part receiving section (fig.7;106, second recess); and 
	joining the joining part (fig.7, 12) to the second joining part receiving section of the second component (fig.7, 106; since layering micro-deposits 21 into second recess 106, the part 12 joins the second component 14).
	However, Albrecht teaches the invention as discussed above, but is silent on a partial region which acts as an orienting aid.
	Pedersen teaches:
	Regarding claim 1, a partial region (fig.13(a), X; a protrusion) which acts as an orienting aid to facilitate a relative orienting of the first component with the second component (page.5, para.0066; additional reinforcement of the third elements 4 which are introduced into the second element 2 are provided with the protrusion X corresponds to the thickness DK of adhesive layer K that spaced apart the first element 22 and second element 2 during and after welding(see welding nugget in fig.3(b)); therefore, the protrusion X as orienting aid to space the first and second elements allow adhesive layer disposed in the spaced area at a certain thickness, and bond first and second elements).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Albrecht by using protrusion (spacer) of third element as taught by Pedersen in order to spacing apart first and second elements that orienting two elements retain at a certain distance (DK) for adhesive material disposed inside of space to joining first and second elements, and the third element as reinforcement join to the first element by welding ; thereby, the bonding strength between first and second elements is improved by welding of third elements (joint part) and adhesive layer. 

Albrecht further teaches:

2. The method as claimed in claim 1, wherein the joining part (fig.7,12) is welded and/or soldered and/or adhesively bonded to the second joining part receiving section during the connection to the second joining part receiving section (fig.7; 12; page.7,para.0045;The additive manufacturing system 10 (fig.1) may form the part 12 (e.g., printed fastener) by layering micro-deposits 21 to build up (e.g., print) the one or more anchoring materials 22 through the second material 16 in the direction shown by arrow 109 – deposition by welding).

3. The method as claimed in claim 2, wherein the joining part is welded and/or soldered and/or adhesively bonded to the first joining part receiving section (fig.7,12; page.7,para.0045; The additive manufacturing system 10 (fig.1) may form the part 12 (e.g., printed fastener) by layering micro-deposits 21 to build up (e.g., print) the one or more anchoring materials 22 through the second material 16 in the direction shown by arrow 109 – deposition by welding).

4. The method as claimed in claim 3, wherein the joining part is created from a joining part material which comprises at least a first material and a second material different from the first material, wherein the first material is integrally bonded to the first component and the second material is integrally bonded to the second component (page.7,para.0045; join part 12 may be formed (e.g., printed) from one anchoring material 22, such as an anchoring material (e.g., aluminum) that is the same or compatible material with the material (e.g., aluminum alloy) of the first work piece 14;  page.7,para.0045; the part 12 has a layered structure similar to the joint 60 of FIG. 4 discloses 62a is more compatible material with second component 14, and 62g is more compatible material with first component 16; a first direction 64 may have progressively less aluminum or “aluminum-friendly” material, and the layers in a second direction 66 may have progressively less steel or “steel-friendly” material; page.5, para.0036; the joint 60 may be formed with less than seven layers 62 (e.g., 1, 2, 3, 4, 5, or 6 layers) of different compositions; according the way to printed/deposited the layer from the recess 106 to top of 107, the second material layer can be deposited in recess 106 same to second component, and first material layer can be deposited in recess 107 same to first component; therefore, the first material is integrally bonded to the first component and the second material is integrally bonded to the second component by deposition).

5. The method as claimed in claim 4, wherein the joining part is created by means of a 3D printing process (fig.7, 12; page 4-5, para.0033; for forming the part (12) from a three-dimensional model (e.g., computer aided design (CAD) model) of the anchor produced by a three-dimensional 3D CAD tool), a laser sintering process, a metal spray process, a selective laser melting process, a soldering process or a thixoforming process.

6. The method as claimed in claim 5, wherein during the creating of the joining part, an integrally bonded or force locking connection of the joining part with the first component and/or second component is formed (fig.7, 12; according the way of creating part 12 as discussed above, the part 12 is integrally bonded of first and second working piece by deposition).


7. The method as claimed in claim 6, wherein the first joining part receiving section (fig.7, 107) comprises a first form fitting section (fig.7, first recess 107 includes curved shape wall at top end of recess as form fitting section), wherein the joining part is created in the first joining part receiving section such that the joining part is held by form fit by the first form fitting section on the first joining part receiving section (fig.7; the curved shape wall at top end of recess 107, it would be inherent for part can be supported by form fitting section during deposition).

15. A composite component having at least a first component (fig.7,16) and at least a second component (fig.7,14), in which the first component is connected to the second component by means of a joining part (fig.7,12), wherein the first component and the second component are joined together by means of a method as claimed in claim 1 (see discussed above).


Claim 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht US 20150021379 in view of Pedersen US 20130270229 as applied to claim 7 above, and further in view of Benner US 4359599.


	Regarding claim 8, Albrecht in view of Iwase teaches the invention substantially as claimed for the method,  according Albrecht further comprising the first form fitting section (fig.7, first recess 107 includes curved shape wall at top end of recess as form fitting section) comprises 

	However, Albrecht in view of Iwase teaches the invention as discussed above, but is silent on a first undercut.

	Benner teaches:
	Regarding claim 8, a first undercut (see fig 3 below where the examiner labeled originally not labeled undercut).
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Albrecht in view of Iwase by using a chamfer shaped bore hole inside of working pieces as taught by Benner in order to providing fasten capacity for joining part that deposit inside of working piece. The chamfer shaped bore hole has corrugated surface of side wall provides larger fiction for joining part seat inside. The joining part fill up the chamfer shaped bore hole  that connect the first and second working pieces can provide the stronger connection. Examiner note, the corrugated surface is considered as undercut, and welding material 102 fill up the corrugated surface as form fit that hold welding material on the corrugated surface (undercut).  


    PNG
    media_image1.png
    418
    992
    media_image1.png
    Greyscale


Albrecht further teaches:
9. The method as claimed in claim 8, wherein the first joining part receiving section comprises a first bushing (fig.7, 107).

10. The method as claimed in claim 9, wherein the first bushing (fig.7,107) is entirely or at least partly closed by the joining part when creating the joining part (fig.7, 12 –part entirely closed the first recess).

11. The method as claimed in claim 10, wherein the first component has a first component material and the second component has a second component material, the first component material and the second component material being different materials (fig.7, 16 - first component is steel;  14 – second component is aluminum).

12. The method as claimed in claim 11, wherein the connecting of the joining part to the second joining part receiving section is done by creating an additional region of the joining part in the second joining part receiving section by means of the generative method (fig.7, 106 – recess for second working piece (14); page.7,para.0045; The additive manufacturing system may form the part 12 (e.g., printed fastener) by layering micro-deposits to build up (e.g., print) the one or more anchoring materials through the first working piece (16) in the direction shown by arrow (109), therefore, the portion of part 12 is additional region in the second recess 106 by deposition).

13. The method as claimed in claim 12, wherein when providing a second component, the second joining part receiving section (fig.7,106) is arranged on the joining part such that the joining part protrudes into the second joining part receiving section (fig.7, the second working piece 14 has part 12 from first working piece 16 protrudes into the recess 106).

	Regarding claim 14, Albrecht teaches the invention substantially as claimed for the method, according to Albrecht further comprising wherein when creating the joining part (fig.7, 12 – part), 

	However, Albrecht teaches the invention as discussed above, but is silent on a partial region of the joining part is created as a spacing region.
		
	
	Pedersen teaches:
	Regarding claim 14, a partial region (fig.13(a), 4; a lower portion of third element 4 that protrude from first element 2) of the joining part is created as a spacing region (fig.13(a), protrusion X of third element 4 as spacing region), which is formed in order to form a defined spacing (fig.13(b); page.5, para.0066; the third element 4 itself has a protrusion X which essentially corresponds to the thickness DK of the adhesive layer K space apart first element 22 and second elements 2) between the first component and the second component. 


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Albrecht by using protrusion X of third element as taught by Pedersen in order to spacing apart first and second elements that orienting two elements retain at a certain distance (DK) for adhesive material disposed inside of space; thereby, the bonding strength is improved by welding of third elements (joining part) and adhesive layer. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection Pedersen US 20130270229 teaches  additional reinforcement of the third elements 4 which are introduced into the second element 2 are provided with the protrusion X corresponds to the thickness DK of adhesive layer K that spaced apart the first element 22 and second element 2 during and after welding(see welding nugget in fig.3(b); the protrusion X as orienting aid to space the first and second elements allow adhesive layer disposed in the spaced area at a certain thickness adhesive the first and second elements; the protrusion X is also welded to the first element; therefore, the bonding strength is increased by joining first and second element by adhesive and welding.  
With respect to Applicant's arguments, regarding claims 2- 15, these claims are not allowable based on their dependence to the independent claim for at least the reasoning provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Imamura JP-2013022622 suggests a tip spaced apart first and second components in order to improve the welding effect. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YI . HAO/
Examiner, Art Unit 3761

/ERIN E MCGRATH/Primary Examiner, Art Unit 3761